DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 03/15/2021 and Preliminary Amendment filed 06/14/2021.
Claim 1 has been canceled, and new claims 2-21 have been added.  Currently, claims 2-21 are pending.

Priority

This application is claimed and considered as a continuation of U.S. Patent Application No. 16/233,796 filed 12/27/2018, which is a continuation of U.S. Patent Application No. 15/905,163 filed 02/26/2018, which is a continuation of U.S. Patent Application No. 15/659,143 filed 07/25/2017.  Therefore, its effective filing date is 07/25/2017.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 03/15/2021 has been considered.  A copy of the initialed/signed IDS is enclosed with this Office action.

Remarks

Regarding claim 2, claim 2 recites a system comprising one or more processors and a memory (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 2 reciting a computing method/technique for processing a large file is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 2 as well as its dependent claims 3-7 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 8, claim 8 recites a system comprising one or more processors and a memory (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 8 reciting a computing method/technique for processing a large file is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 8 as well as its dependent claims 9-12 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 13, claim 13 recites a system comprising one or more processors and a memory (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 13 reciting a computing method/technique for processing a large file is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 13 as well as its dependent claims 14-21 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 10,191,952. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 7 of the earlier patent anticipate and suggest all limitations as recited in claims 2-5 and 7 of this instant application, wherein the term “a focus value order of magnitude” recited in the earlier patent is interpreted as equivalent to the term “an order of magnitude for a seed” as recited in the instant application.
Mapping of the rejection is as follows:
Instant Application				Patent No. 10,191,952
Claim 2		rejected by		Claim 1
Claim 3		rejected by		Claim 2
Claim 4		rejected by		Claim 3
Claim 5		rejected by		Claim 4 or Claim 5
Claim 7		rejected by		Claim 7

Claims 2-4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 10,949,433. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 7 of the earlier patent anticipate and suggest all limitations as recited in claims 2-4 and 7 of this instant application, wherein the term “a focus value order of magnitude” recited in the earlier patent is interpreted as equivalent to the term “an order of magnitude for a seed” as recited in the instant application.
Mapping of the rejection is as follows:
Instant Application 				Patent No. 10,949,433
Claim 2		rejected by		Claim 1
Claim 3		rejected by		Claim 2
Claim 4		rejected by		Claim 3
Claim 7		rejected by		Claim 7

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the specification fails to provide proper antecedent basis for the term “a final processing” recited in claims 8-10, 12-15 and 17.

Claim Objections

Claim 8 is objected to because of the following informalities:  the phrase “by the plurality of virtual processing units” in line 14 should be “by each of the plurality of virtual processing units”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-12 (effective filing date 07/25/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Balikov et al. (U.S. Publication No. 2015/0095351, Published date 04/02/2015), in view of Akiyama (U.S. Publication No. 2007/0294367, Published date 12/20/2007), and further in view of Berglas et al. (U.S. Publication No. 2008/0244247, Publication date 10/02/2008).

As to claim 8, Balikov et al. teaches:
“A system for processing a large file” (see Balikov et al., Abstract and [0024] for processing a data stream of records), comprising:
‘'one or more processors” (see Balikov et al., Fig, 7 and [0067]); and 
“a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to” (see Balikov et al., Fig. 7 and [0067]):
'‘receive record data comprising a plurality of records, each of the plurality of records comprising an identification value in a common field, the common field having a data format” (see Balikov et al., [0024] for receiving a data stream comprising a plurality of records wherein each record is identified by a key wherein each key represents an identification value of a record in a common field as recited; it should be noted that each data (e.g., key or key value) must have a data format (e.g., character(s) and/or number(s), etc.));
"‘determine, based on the data format, a plurality of unique focus values, each of the plurality of focus values corresponding to a sub-group of the plurality of records” (see Balikov et al., [0021 ] and Fig. 2 A for determining a set of key ranges based on key (i.e., based on data format of the key) wherein each key range (e.g., “A-J”, “K-P”, or “Q-Z") as disclosed can be interpreted as a unique focus value as recited));
“create a plurality of virtual processing units, each associated with a unique one of the plurality of focus values” (see Balikov et al., [0021]-[0022] and [0026] for initiating/creating a set of shufflers and assigning/associating each shuffler with a key range, wherein each shuffler can be interpreted as equivalent to a virtual processing unit as recited; also see Fig. 2A and Fig. 2B);
“responsive to searching the record data, process, by each of the plurality of virtual processing units, the respective sub-group of the plurality of records that corresponds to the focus value associated with the respective virtual processing unit” (see Balikov et al., [0021] and [0026] wherein each shuffler is configured to receive and process a portion of the data stream (e.g., subset of records in the data stream) associated with the assigned key range; also see [0060]-[0061]).
However, Balikov et al. does not explicitly teach the key or identification value of a record used for partitioning records is a sequence of characters (e.g., a name) and the partition is based on a specific portion of the sequence of characters as recited as follows: 
“the common field having a data format comprising a sequence of characters”, and
“wherein each of the plurality of focus values corresponding to a specific portion of the sequence of characters in the data format”.
On the other hand, Akiyama teaches the key or identification value of a record used for partitioning records is a sequence of characters (e.g., a name) and the partition is based on a specific portion of the sequence of characters (see Akiyama, [0038] for categorizing/partitioning records based on portion(s) of the product name (e.g., the first character/initial of the product name, or the first two leading characters of the product name) wherein product name represents a common field in all records identified by the product name as disclosed, and wherein the same initial of the product name or the same leading two characters associated with each subcategory as disclosed is equivalent to a focus value associated with each sub-group as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Akiyama's teaching to Balikov et al.’s system by using the file processing of Balikov et al. to process records related to different types of entities including records related to products and using different identification data as key including product name and adding a feature for partitioning based on portions of the product name (e.g., the first character or the leading two characters of the product name).  Ordinarily skilled artisan would have been motivated to do so because product name is well-known and well-used in the art for uniquely identified a record related to a product and categorizing/partitioning entities based on entity names alphabetically is well known and well used in the art.
However, Balikov et al. as modified by Akiyama does not explicitly teach a feature of deleting/removing a virtual processing unit when it completes processing as equivalently recited as follows:
“delete, following a final processing by a given virtual processing unit of the plurality of virtual processing units, the given virtual processing unit”.
On the other hand, Berglas et al. teaches a feature of deleting/removing a virtual processing unit when it completes processing (see Berglas et al., [0020] for removing the thread after processing the final instruction, wherein the thread is interpreted as a virtual processing unit as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berglas et al.'s teaching to Balikov et al.’s system (as modified by Akiyama) by adding a feature of deleting a processing unit (e.g., a shuffler) after it completes processing.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Berglas et al. (see [0020]) to provide Balikov et al.’s system with an effective way to make space/resource available for other processing units.  In addition, both of the references (Balikov et al. and Berglas et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, database management, user profiles, and rules.  This close relation between both of the references highly suggests an expectation of success.
 
As to claim 9, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
Balikov et al. as modified by Akiyama and Berglas et al. teaches:
“delete each of the plurality of virtual processing units in response to a final respective processing of the virtual processing units” (see Balikov et al., Fig. 2A and [0026] for a plurality of shufflers (i.e., virtual processing units) for processing data stream of records; also see Berglas, [0020] for removing/deleting a thread (i.e., virtual processing unit) from the subset of the plurality of threads after processing the final instruction of the thread).

As to claim 10, this claim is rejected based on the same reason as above to reject claim 9 and is similarly rejected including the following:
Balikov et al. as modified by Akiyama and Berglas et al. teaches:
“wherein at least two of the plurality of virtual processing units perform a final processing at different times based on a size of the corresponding sub-groups” (see Balikov et al., [0033] wherein load conditions associated with shufflers are different).

As to claim 11, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
Balikov et al. as modified by Akiyama and Berglas et al. teaches:
“wherein the deletion of the given virtual processing unit increases processing power available to remaining virtual processing units of the plurality of virtual processing units” (see Berglas et al., [0020] and [0058] once a thread has been completely processed (i.e., thread is removed), there is a space available in the subset).

As to claim 12, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
Balikov et al. as modified by Akiyama and Berglas et al. teaches:
“wherein the final processing is determined based on an idle time of the give virtual processing unit” (see Berglas et al., [0021] for determining whether the thread is pausing, then removing the thread).





Allowable Subject Matter

There is no prior art rejection of claims 2-7 and 13-21.

Claims 13-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach, suggest or render obvious the recited features of determining, based on a comparison of a size of the record data to a predetermined size threshold, an order of magnitude for a seed; AND determining, based on the data format, a plurality of unique focus values, each of the plurality of focus values corresponding to a sub-group of the plurality of records, wherein each of the plurality of focus values correspond to a specific portion of the sequence of character in the data format, a number of the plurality of unique focus values being based on the order of magnitude of the seed, as similarly presented in independent claims 2 and 13.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164